DETAILED ACTION
Amendment received 28 July 2022 is acknowledged.  Claims 1-2, 4-9, 12-16, 18-20, 55-57, and 59 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 12-16, 18-20, 55-57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US Pub. No. 2003/0208302) in view of Chang (US Pub. No. 2010/0152899), further iv view of Stathis (US Pub. No. 2011/0043515).

As per Claim 1, Lemelson discloses a system (12, 72) for performing interactions within a physical environment (as per world reference frame 56) (Figs. 2-3, 5; ¶64-70, 102-103), the system (12, 72) including:
a) a robot (72) (Fig. 5; ¶102) having:
i) a robot base (71a) (Figs. 3, 5; ¶67-70, 102-103); and
ii) a robot arm (6, 7) mounted to the robot base (71a), the robot arm (6, 7) including an end effector (8) mounted thereon for performing said interactions (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103);
b) a communications system (12, 32, 38, 40, 162b, 164, 166, 168) including a fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 5, 9; ¶64-67, 102, 111);
c) a tracking system (12, 30, 32, 38, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶65-71, 102-103, 111) including:
i) a tracking base (12, 38, 40, 164, 166, 168) positioned in the environment and connected to the fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and,
ii) a tracking target (32) mounted to a component of the robot (71), wherein the tracking base (12, 38, 40, 164, 166, 168) is configured to detect the tracking target (32) to allow a position and/or orientation of the tracking target (32) to be determined (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and,
d) a control system (12) that:
i) communicates with the tracking system (12, 30, 32, 38, 164, 166, 168) via the fieldbus network (38, 40, 164, 166, 168) to determine the position and/or orientation of the tracking target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and,
ii) controls the robot arm (6, 7) in accordance with the position and/or orientation of the tracking target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111).
Lemelson does not expressly disclose:
wherein the robot base undergoes movement relative to the environment while the robot arm is in use;
wherein the tracking base is configured to detect position and/or orientation of the tracking target is determined relative to the tracking base;
wherein the control system communicates to determine the position and/or orientation of the tracking target relative to the tracking base; and
wherein the control system controls the robot in accordance with the position and/or orientation of the tracking target relative to the tracking base.
Chang discloses a mobile robot (100) that includes an end effector (112) attached to the end of a manipulator arm (110), the manipulator arm attached to a mobile (via wheels 126) base (114) (Fig. 1; ¶48-49).  In operation, the end effector (112) is controlled in accordance with a desired motion (as per 1102) to follow a desired velocity vector (V) (Fig. 11; ¶150).  In one embodiment, optimizing the motion to achieve the desired velocity vector (V) involves simultaneous motion of the manipulator arm (110) and mobile base (114) (Fig. 11; ¶150).  Like Lemelson, Chang is concerned with robot control systems.
Stathis discloses a navigation and mapping system in which a master station (30/1814) tracks the position of a vehicle (1600/1812) (Figs. 1A, 16, 18; ¶162, 222).  The vehicle (1600/1812) includes a locating device (1602) that the master station (30/1814) uses to determine the relative position of the vehicle (1600/1812) (Figs. 16, 18; ¶184-191, 215, 398).  In this way, the system is configured for construction applications (¶398).  Like Lemelson, Stathis is concerned with vehicle tracking systems.
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.  Applying the teachings of Chang and Stathis to the system of Lemelson would adapt the tracking base and control system of Lemelson to move the base while the robot arm is in use when doing so would optimize operation as per Chang and determine position and/or orientation of the tracking target relative to the tracking base as per Stathis.
As per Claim 2, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 1.  Lemelson further discloses wherein the fieldbus network (38, 40, 164, 166, 168) is further coupled to:
a) robot arm actuators (as per “driving the arm 5 through desired motions” in ¶58);
b) a robot base actuator (as per operation of transportation system 71a in Fig. 5)
c) one or more end effector actuators (as per operation of tools in ¶102); and,
d) one or more sensors (as per “position, speed, and acceleration sensors” in ¶58).

As per Claim 4, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 1.  Lemelson further discloses wherein operation of the tracking system (12, 30, 32, 38, 164, 166, 168) and control system (12) are time synchronised (as per “timing signals” in ¶65-66, 98, 102, 111-112) via the fieldbus network (38, 40, 164, 166, 168).
Lemelson does not expressly disclose wherein the communications system includes: 
a) a fieldbus master; and,
b) one or more fieldbus slaves connected to the fieldbus master,
wherein the control system is connected to the fieldbus network as a fieldbus master and wherein the tracking system is connected to the fieldbus network as at least one fieldbus slave.
See rejection of Claim 1 for discussion of teachings of Stathis.  Stathis further discloses:
a) a fieldbus master (1814) (Fig. 18; ¶222); and,
b) one or more fieldbus slaves (1802) connected to the fieldbus master (1814) (Fig. 18; ¶222).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 5, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 4.  Lemelson does not expressly disclose wherein the tracking system is a laser tracking system.
See rejection of Claim 4 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking system is a laser tracking system (¶162-163).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 6, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 5.  Lemelson does not expressly disclose: a) the tracking base includes:
i) a tracking head having:
(1) a radiation source arranged to send a radiation beam to the tracking target;
(2) a base sensor that senses reflected radiation; and,
ii) head angle sensors that sense an orientation of the tracking head; and,
b) the tracking target includes a reflector that reflects the radiation beam to the tracking base.
See rejection of Claim 5 for discussion of teachings of Stathis.  Stathis further discloses:
a) the tracking base (30/1814) includes:
i) a tracking head (4) (Fig. 1A; ¶162-163) having:
(1) a radiation source (2) arranged to send a radiation beam to the tracking target (1602) (Figs. 1A, 16; ¶162-163, 222);
(2) a base sensor (8) that senses reflected radiation (Figs. 1A, 16; ¶162-163, 215); and,
ii) head angle sensors (14) that sense an orientation of the tracking head (4) (Fig. 1A; ¶162-163); and,
b) the tracking target (1602) includes a reflector that reflects the radiation beam to the tracking base (30/1814) (Figs. 16, 18; ¶184-191, 215, 222, 398).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 7, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 6.  Lemelson does not expressly disclose wherein the control system:
a) receives sensor data from the tracking base indicative of measurements from the base sensor and head angle sensors via the fieldbus network; and,
b) determines the position and/or orientation of the tracking target relative to the tracking base using the sensor data.
See rejection of Claim 6 for discussion of teachings of Stathis.  Stathis further discloses wherein the master station (30/1814):
a) receives sensor data (as per 8) from the tracking base (30/1814) indicative of measurements from the base sensor (8) and head angle sensors (14) via the fieldbus network (as per network in Fig. 18) (Figs. 1A, 18; ¶162-163, 222); and,
b) determines the position and/or orientation of the tracking target (1602) relative to the tracking base (30/1814) using the sensor data (as per 8) (Figs. 1A, 16, 18; ¶162-163, 215, 222).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 8, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 7.  
Lemelson further discloses wherein for every clock cycle (as per loop at 122, 124 in Fig. 7) of the control system (12) (Figs. 2, 7; ¶65, 104-107), the control system (12):
a) receives data from the tracking base (12, 38, 40, 164, 166, 168) (Figs. 5, 7, 9; ¶102-103, 104-107, 111);
b) determines the position and/or orientation of the tracking target (32) (Figs. 5, 7; ¶102-103, 104-107); and
c) sends control signals to the robot arm (6, 7) based at least in part on the determined position (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103).
Lemelson does not expressly disclose wherein the data received from the tracking base is sensor data.
See rejection of Claim 7 for discussion of teachings of Stathis.
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 9, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 6. 
Lemelson does not expressly disclose wherein the tracking base includes at least one tracking head actuator that controls a tracking head orientation and wherein the control system controls the at least one tracking head actuator in response to movement of the tracking target so that the tracking head tracks the tracking target.
See rejection of Claim 6 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking base (30/1814) includes at least one tracking head actuator (as per “rotating and/or spinning” in ¶163) that controls a tracking head orientation (Fig. 1A; ¶163) and wherein the control system controls the at least one tracking head actuator (as per “rotating and/or spinning” in ¶163) in response to movement of the tracking target (1602) so that the tracking head (4) tracks the tracking target (1602) (Figs. 1A, 16; ¶163, 215).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 12, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 6.  
Lemelson does not expressly disclose wherein the tracking target is configured to track the tracking base and wherein at least one of the tracking base and tracking target are connected via the fieldbus network as fieldbus slaves.
See rejection of Claim 6 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking target (1802) is configured to track the tracking base (1814) (Figs. 1A, 16, 18; ¶162, 222) and wherein at least one of the tracking base (1814) and tracking target (1802) are connected via the fieldbus network (NETWORK in Fig. 18) as fieldbus slaves (Fig. 18; ¶222).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 13, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 12.  Lemelson does not expressly disclose wherein the tracking target includes:
a) a target sensor that senses the radiation beam; and,
b) target angle sensors that sense an orientation of the target.
See rejection of Claim 12 for teachings of Stathis.
Stathis further discloses wherein the tracking target (1802) includes:
a) a target sensor (8) that senses the radiation beam (Figs. 1A, 18; ¶163, 222); and,
b) target angle sensors (6) that sense an orientation of the target (1602) (Figs. 1A, 16, 18; ¶163, 215, 222).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 14, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 13.  Lemelson does not expressly disclose wherein the control system:
a) receives sensor data from the tracking target indicative of measurements from the target sensor and target angle sensors via the fieldbus network; and,
b) determines the orientation of the tracking target relative to the tracking base using the sensor data.
See rejection of Claim 13 for discussion of teachings of Stathis.  Stathis further discloses wherein master station (30/1814):
a) receives sensor data (as per 8) from the tracking target (1802) indicative of measurements from the target sensor (8) and target angle sensors (6) via the fieldbus network (NETWORK in Fig. 18) (Figs. 1A, 16, 18; ¶163, 215, 222); and,
b) determines the orientation of the tracking target (1802) relative to the tracking base (30/1814) using the sensor data (as per 8) (Figs. 1A, 16, 18; ¶163, 215, 222).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 15, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 14.
Lemelson further discloses wherein for every clock cycle (as per loop at 122, 124 in Fig. 7) of the control system (12) (Figs. 2, 7; ¶65, 104-107), the control system (12):
a) receives data from the tracking target (32) (Figs. 5, 7, 9; ¶102-103, 104-107, 111);
b) determines the position and/or orientation of the tracking target (32) (Figs. 5, 7; ¶102-103, 104-107); and
c) sends control signals to the robot arm (6, 7) based at least in part on the determined position (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103).
Lemelson does not expressly disclose wherein the data received from the tracking target is sensor data.
See rejection of Claim 14 for discussion of teachings of Stathis.
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.


As per Claim 16, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 9.  Lemelson does not expressly disclose wherein the tracking target includes at least one tracking target actuator that controls a tracking target orientation and wherein the control system controls the at least one tracking target actuator in response to movement of the tracking target so that the tracking target tracks the head of the tracking base.
See rejection of Claim 9 for discussion of teachings of Stathis.
Stathis further discloses wherein the tracking target (1802) includes at least one tracking head actuator (as per “rotating and/or spinning” in ¶163) that controls a tracking head orientation (Fig. 1A; ¶163) and wherein the control system controls the at least one tracking head actuator (as per “rotating and/or spinning” in ¶163) in response to movement of the tracking target (1602) so that the tracking target (1802) tracks a head (1814) the tracking base (30/1814) (Figs. 1A, 16, 18; ¶163, 215).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 18, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 16.  Lemelson does not expressly disclose wherein the tracking system further includes a tracking system controller that is connected to the fieldbus network as a further fieldbus slave and wherein the tracking system controller uses data derived from signals from one or more tracking base sensors and one or more tracking target sensors to:
a) control the tracking base and tracking target to perform mutual tracking; and,
b) determine a position and/or orientation of the tracking target relative to the tracking base and wherein the tracking system controller communicates with at least one of the tracking base and tracking target via the fieldbus network.
See rejection of Claim 16 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking system (Figs. 1A, 18) further includes a tracking system controller (as per controller module of laptop 18) that is connected to the fieldbus network (NETWORK in Fig. 18) as a further fieldbus slave (Figs. 1A, 18; ¶162-164, 222) and wherein the tracking system controller (as per controller module of laptop 18) uses data derived from signals from one or more tracking base sensors (as per 8 in 1814) and one or more tracking target sensors (as per 8 in 1802) (Figs. 1A, 16, 18; ¶163, 215, 222) to:
a) control the tracking base (1814) and tracking target (1802) to perform mutual tracking (Figs. 1A, 16, 18; ¶163, 215, 222); and,
b) determine a position and/or orientation of the tracking target (1802) relative to the tracking base (1814) (Figs. 16, 18; ¶184-191, 215, 398) and wherein the tracking system controller (as per controller module of laptop 18) communicates with at least one of the tracking base (1814) and tracking target (1802) via the fieldbus network (NETWORK in Fig. 18) (Figs. 1A, 16, 18; ¶163, 215, 222).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 19, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 18.  Lemelson does not expressly disclose wherein the tracking system controller is provided in one of:
a) the tracking base;
b) the tracking target; and,
c) a control box remote from the tracking system.
See rejection of Claim 18 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking system controller is provided in one of:
a) the tracking base;
b) the tracking target; and,
c) a control box (18) remote from the tracking system (Figs. 1A, 18) (Figs. 1A, 16, 18; ¶163, 215, 222).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 20, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 19.  Lemelson does not expressly disclose a) receives target sensor data;
b) receives base sensor data indicative of:
i) an orientation of the tracking head; and, 
ii) a distance between the target and the tracking base;
c) calculates a position and orientation of the tracking target relative to the tracking base using the base sensor data and the target sensor data; and,
d) provides position and orientation data indicative of the target position and orientation to the control system via the fieldbus network.
See rejection of Claim 19 for discussion of teachings of Stathis.  Stathis further discloses wherein the tracking system controller (as per controller module of laptop 18):
a) receives target sensor data (as per 8 in 1802) (Figs. 1A, 18; ¶163, 222);
b) receives base sensor data indicative of:
i) an orientation of the tracking head (4) (Fig. 1A; ¶162-163); and, 
ii) a distance (as per relative position) between the target (1802) and the tracking base (1814) (Figs. 16, 18; ¶184-191, 215, 222, 398);
c) calculates a position and orientation of the tracking target (1802) relative to the tracking base (1814) using the base sensor data (8 as per 1814) and the target sensor data (8 as per 1802) (Figs. 16, 18; ¶184-191, 215, 222, 398); and,
d) provides position and orientation data indicative of the target position and orientation to the control system (as per controller module of laptop 18) via the fieldbus network (NETWORK in Fig. 18) (Figs. 1A, 16, 18; ¶162, 184-191, 215, 222, 398).
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.

As per Claim 55, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 1.  Lemelson further discloses wherein the fieldbus network (38, 40, 164, 166, 168) is at least one of: a) a wired network and, b) a wireless network (as per “local broadcasting hardware” in ¶111).

As per Claim 56, the combination of Lemelson, Chang, and Stathis teaches or suggests all limitations of Claim 55.  Lemelson further discloses wherein the tracking system (12, 30, 32, 38, 164, 166, 168) communicates with the control system (12) over a wireless fieldbus network (38, 40, 164, 166, 168) utilising a cellular network (¶66).

As per Claim 57, Lemelson discloses method for performing interactions within a physical environment (as per world reference frame 56) using a system (12, 72) including a robot (72) (Figs. 2-3, 5; ¶64-70, 102-103), the system having:
a) a robot base (71a) (Figs. 3, 5; ¶67-70, 102-103);
b) a robot arm (6, 7) mounted to the robot base (71a), the robot arm (6, 7) including an end effector (8) mounted thereon for performing said interactions (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103);
c) a communications system (12, 32, 38, 40, 162b, 164, 166, 168) including a fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 5, 9; ¶64-67, 102, 111);
d) a tracking system (12, 30, 32, 38, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶65-71, 102-103, 111) including:
i) a tracking base (12, 38, 40, 164, 166, 168) positioned in the environment and connected to the fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and,
ii) a target (32) mounted to a component of the robot (72) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and
e) a control system (12) (Figs. 2, 5; ¶60, 65, 67, 100-103), 
wherein the method comprises:
tracking the target (32) as the robot (72) moves to determine a position and/or orientation of the target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and
in the control system (12):
(1) communicating with the tracking system (12, 30, 32, 38, 164, 166, 168) via the fieldbus network (38, 40, 164, 166, 168) to determine the position and/or orientation of the target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and,
(2) controlling the robot arm (6, 7) in accordance with the position and/or orientation of target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111).
Lemelson does not expressly disclose:
moving the robot base relative to the environment while the robot arm is in use;
wherein the tracking involves determining a position and/or orientation of the target relative to the tracking base;
wherein the control system determines position and/or orientation of the target relative to the tracking base; and
wherein the control system controls the robot arm in accordance with the position and/or orientation of target relative to the tracking base.
Chang discloses a mobile robot (100) that includes an end effector (112) attached to the end of a manipulator arm (110), the manipulator arm attached to a mobile (via wheels 126) base (114) (Fig. 1; ¶48-49).  In operation, the end effector (112) is controlled in accordance with a desired motion (as per 1102) to follow a desired velocity vector (V) (Fig. 11; ¶150).  In one embodiment, optimizing the motion to achieve the desired velocity vector (V) involves simultaneous motion of the manipulator arm (110) and mobile base (114) (Fig. 11; ¶150).  Like Lemelson, Chang is concerned with robot control systems.
Stathis discloses a navigation and mapping system in which a master station (30/1814) tracks the position of a vehicle (1600/1812) (Figs. 1A, 16, 18; ¶162, 222).  The vehicle (1600/1812) includes a locating device (1602) that the master station (30/1814) uses to determine the relative position of the vehicle (1600/1812) (Figs. 16, 18; ¶184-191, 215, 398).  In this way, the system is configured for construction applications (¶398).  Like Lemelson, Stathis is concerned with vehicle tracking systems.
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.  Applying the teachings of Chang and Stathis to the system of Lemelson would adapt the tracking base and control system of Lemelson to move the base while the robot arm is in use when doing so would optimize operation as per Chang and determine position and/or orientation of the tracking target relative to the tracking base as per Stathis.
As per Claim 59, Lemelson discloses a computer program product including one or more non-transitory computer-readable medium (as per “stores it” in ¶71) having computer executable code (as per “programmed” in ¶71) stored thereon, which when executed by a suitably programmed control system (12) causes the control system (12) to control a system (12, 72) for performing interactions within a physical environment (as per world reference frame 56) (Figs. 3, 5; ¶69-71, 102-103), the system (12, 72) including a robot (72) (Fig. 5; ¶102) having:
a) a robot base (71a) (Figs. 3, 5; ¶67-70, 102-103);
b) a robot arm (6, 7) mounted to the robot base (71a), the robot arm (6, 7) including an end effector (8) mounted thereon for performing said interactions (Figs. 1A-1B, 2, 3, 5; ¶57-71, 102-103);
c) a communications system (12, 32, 38, 40, 162b, 164, 166, 168) including a fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 5, 9; ¶64-67, 102, 111); and,
d) a tracking system (12, 30, 32, 38, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶65-71, 102-103, 111) including:
i) a tracking base (12, 38, 40, 164, 166, 168) positioned in the environment and connected to the fieldbus network (38, 40, 164, 166, 168) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and, 
ii) a target (32) mounted to a component of the robot (72), wherein at least the tracking base (12, 38, 40, 164, 166, 168) is configured to track the target (32) as the robot (72) moves to allow a position and/or orientation of the target (32) to be determined (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111) and wherein, when executed, the computer executable code causes the control system (12) to:
(1) communicate with the tracking system (12, 30, 32, 38, 164, 166, 168) via the fieldbus network (38, 40, 164, 166, 168) to determine the position and/or orientation of the target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111); and,
(2) control the robot arm (5, 7) in accordance with the position and/or orientation of target (32) (Figs. 2, 3, 5, 9; ¶64-71, 102-103, 111).
Lemelson does not expressly disclose:
wherein the robot base undergoes movement relative to the environment while the robot arm is in use; 
wherein the tracking base is configured to track the target as the robot moves to allow a position and/or orientation of the target relative to the tracking base to be determined;
wherein the control system determines the relative position and/or orientation of the target relative to the tracking base; and
wherein the control system controls the robot arm in accordance with the relative position and/or orientation of target relative to the tracking base.
Chang discloses a mobile robot (100) that includes an end effector (112) attached to the end of a manipulator arm (110), the manipulator arm attached to a mobile (via wheels 126) base (114) (Fig. 1; ¶48-49).  In operation, the end effector (112) is controlled in accordance with a desired motion (as per 1102) to follow a desired velocity vector (V) (Fig. 11; ¶150).  In one embodiment, optimizing the motion to achieve the desired velocity vector (V) involves simultaneous motion of the manipulator arm (110) and mobile base (114) (Fig. 11; ¶150).  Like Lemelson, Chang is concerned with robot control systems.
Stathis discloses a navigation and mapping system in which a master station (30/1814) tracks the position of a vehicle (1600/1812) (Figs. 1A, 16, 18; ¶162, 222).  The vehicle (1600/1812) includes a locating device (1602) that the master station (30/1814) uses to determine the relative position of the vehicle (1600/1812) (Figs. 16, 18; ¶184-191, 215, 398).  In this way, the system is configured for construction applications (¶398).  Like Lemelson, Stathis is concerned with vehicle tracking systems.
Therefore, from these teachings of Lemelson, Chang, and Stathis, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Chang and Stathis to the system of Lemelson since doing so would enhance the system by: optimizing the motion of the end effector; and adapting the system to perform construction applications.  Applying the teachings of Chang and Stathis to the system of Lemelson would adapt the tracking base and control system of Lemelson to move the base while the robot arm is in use when doing so would optimize operation as per Chang and determine position and/or orientation of the tracking target relative to the tracking base as per Stathis.
Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully considered as follows.
Applicant argues that the rejection of Claim 59 under 35 USC 101 should not be maintained in view of the amendments (page 11 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, this rejection is not maintained.
Applicant argues that rejections under 35 USC 112 should not be maintained in view of the amendments (page 12 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “The Office Action alleges that Lemelson's robot transportation system 71a is a ‘robot base [that] undergoes movement relative to the environment while the robot arm is in use,’ that Lemelson's robot 72 is ‘a robot,’ and that Lemelson's links 6, 7 are ‘a robot arm,’ each as recited in amended claim 1” (page 13 of Amendment).  However, Applicant’s assertion is not consistent with the written record in that “robot base [that] undergoes movement relative to the environment while the robot arm is in use” is a new limitation as per the 7/28/2022 Amendments that did not previously appear in the claim language, was not previously considered, and was not previously involved in the rejection of any claim.  Accordingly, Applicant’s assertion is not relevant to the rejection of any claim.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “the cited portions of Lemelson fail to teach or suggest that Lemelson's robot 72 can move relative to the environment while Lemelson's links 6, 7 are in use” in that “Lemelson teaches that ‘[a]fter accomplishing the prescribed task at location 76, the mobile robotic manipulator 72 on transportation system 71a, can be instructed to retool again and move to location generally shown as dotted line position generally 78 and perform the next task required of it” (page 14 of Amendment).  Upon further consideration of the teachings of Lemelson in view of the amended claim language, rejections under 35 USC 103 as per the 3/02/2022 Office action are not maintained.  However, the amendments necessitated the new ground(s) of rejection presented in this action.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “it would not have been obvious to modify Lemelson's transportation system 71a to move Lemelson's robot 72 while Lemelson's links 6, 7 are in use, as doing so would dramatically increase the complexity of implementing a tracking system as well as place additional constraints on the tracking system” (page 15 of Amendment).  However, Applicant’s assertions are speculative in nature and rely on evidence that is not of record.  For example, Applicant does not identify any “additional constraints” that would be placed on the tracking system or provide evidence that any such constraints would prevent one of ordinary skill in the art from making and using a version of Lemelson modified as per the rejections.  As another example, Applicant does not identify or provide evidence of features of the tracking system that would be so increased in “complexity” that one of ordinary skill in the art would be prevented from making and using a version of Lemelson modified as per the rejections.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Stathis fails to cure the above-noted deficiencies of Lemelson to support a prim[a] facie Section 103 rejection of amended claim 1” (page 15 of Amendment).  However, no rejection involves an assertion that Stathis cures the alleged deficiencies.  Accordingly, Applicant’s assertion is not relevant to the rejection of any claim.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Lemelson and Stathis fail to disclose or suggest the use of a fieldbus network to facilitate communications between the communications system and tracking base” (page 15 of Amendment).  However, no claim recites “the use of a fieldbus network to facilitate communications between the communications system and tracking base”.  Accordingly, Applicant’s assertion relates to unclaimed embodiments and is not relevant to the rejection of any claim.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “The use of a fieldbus network thereby allows Applicant to manage the total amount of wiring required and the latency within the system” and “Neither Lemelson nor Stathis recognize this environmental problem nor propose a solution to overcome it” (page 17 of Amendment).  However, no claim recites “manage the total amount of wiring required and the latency within the system”.  Accordingly, Applicant’s assertion relates to unclaimed embodiments and is not relevant to the rejection of any claim.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “it would not have been obvious to a person of ordinary skill in the art to combine the teachings of Stathis with the teachings of Lemelson at least because doing so would change a principle of Lemelson's operation” because “the proposed combination of Stathis and Lemelson would change a principle of Lemelson's operation, that is, determining the position and/or orientation of the tracking target (32) relative to assigned reference frames” (page 17 of Amendment).  However, nothing in any rejection would change any principle of operation of Lemelson.  Specifically, as set forth in the rejections, the system of Lemelson as modified in view of the teachings of Stathis would operate to perform positioning as per embodiments involving reference frames as per the teachings of Lemelson and further operate in view of the teachings of Stathis to determine relative position in order to perform construction functions.  Applying the teachings of Stathis to the system of Lemelson would not require, and was not asserted to require in any rejection, totally excising positioning as per Lemelson from the system of Lemelson in order to apply the teachings of Stathis.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “the operation of Lemelson's robot relies on the various reference frames taught by Lemelson” and “adopting a new system for defining the motion of Lemelson's robot, such as by combining the teachings of Lemelson and Stathis, is a change to the principle of operation of Lemelson's robot” (page 18 of Amendment).  Again, applying the teachings of Stathis to the system of Lemelson would not require, and was not asserted to require in any rejection, totally excising positioning as per Lemelson from the system of Lemelson in order to apply the teachings of Stathis.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “Lemelson does not provide any teaching, suggestion, or motivation that would have led one of ordinary skill in the art to combine Lemelson and Stathis” in that “Lemelson describes that using reference frames "provides for minimal computational complexity associated with the calculation of the drive signals for each axis of the robotic arm” (page 18 of Amendment).  However, no rejection involves an assertion that the motivation for modifying Lemelson in view of Stathis is found in Lemelson.  Accordingly, Applicant’s assertion is not relevant to the rejection of any claim.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Applicant argues that the rejections under 35 USC 103 should not be maintained in view of the amendments because “in support of the proposed combination, the Office Action states that ‘[a]pplying the teachings of Stathis to the system of Lemelson would adapt the tracking base and control system to determine position and/or orientation of the tracking target relative to the tracking base as per Stathis’” and “Applicant respectfully submits that the circular reasoning in the Office's stated rationale indicates that the proposed combination of Lemelson and Stathis is a reconstruction based on improper hindsight reasoning” (page 18 of Amendment).   However, Applicant’s assertions do not accurately reflect the written record.  As set forth in the rejections (see, e.g., page 7 of 3/02/2022 Office action), in view of the identified teachings of Stathis “the system is configured for construction applications” and applying the teachings of Stathis to the system of Lemelson would “enhance the system by adapting the system to perform construction applications”.  Accordingly, the rejections clearly establish that the expressly identified motivation for modifying Lemelson in view of Stathis is found in Stathis.  As such, no rejection involves reconstruction based on impermissible hindsight.
Further, the rejections establish that applying the teachings of Stathis to the system of Lemelson in order to perform construction applications would adapt “the tracking base and control system [of Lemelson] to determine position and/or orientation of the tracking target relative to the tracking base [as per Stathis]” as per the claim language.  No rejection involves an assertion that the motivation to apply the teachings of Stathis to the system of Lemelson is “to determine position and/or orientation of the tracking target relative to the tracking base as per Stathis”.  Rather, as clearly set forth in the written record, modification “to determine position and/or orientation of the tracking target relative to the tracking base” is the result of adapting the system of Lemelson in view of Stathis in order to perform construction applications.
Accordingly, Applicant’s assertions are not consistent with the written record.  Therefore, Applicant’s assertion does not identify a proper basis for finding that any rejection is improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Troy (US Pub. No. 2014/0376768) discloses a vehicle tracking system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664